     Case 1:20-cv-03241-SMJ       ECF No. 32     filed 02/02/21   PageID.1891 Page 1 of 20




 1   Lori Jordan Isley
     Blanca Rodriguez
 2   Andrea Schmitt
     Hannah Woerner
 3   COLUMBIA LEGAL SERVICES
     6 South Second Street, Suite 600
 4   Yakima, WA 98901
     (509) 575-5593
 5
     Kathleen Phair Barnard
 6   BARNARD IGLITZIN & LAVITT LLP
     18 West Mercer Street, Ste. 400
 7   Seattle, WA 98119-3971
     (206) 285-2828
 8
                           UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF WASHINGTON
10
   RAMON TORRES HERNANDEZ and
11 FAMILIAS UNIDAS POR LA JUSTICIA,                     No. 1:20-CV-03241-SMJ
   AFL-CIO, a labor organization,
12
                                          Plaintiffs,   PLAINTIFFS’ REPLY ON
13                                                      MOTION FOR PRELIMINARY
     v.                                                 INJUNCTION
14

15 AL STEWART, in his official capacity as
   Acting United States Secretary of Labor,
16 and UNITED STATES DEPARTMENT
   OF LABOR,
17

18                                      Defendants.

19

20

21

22

23


     PLAINTIFFS’ REPLY ON MOTION FOR                                COLUMBIA LEGAL SERVICES
                                                                     6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - i                                                  Yakima, WA 98901
                                                                                     (509) 575-5593
      Case 1:20-cv-03241-SMJ                 ECF No. 32          filed 02/02/21        PageID.1892 Page 2 of 20




 1                                             TABLE OF CONTENTS
 2
     Table of Authorities ................................................................................................. iii
 3
     I.       INTRODUCTION ...........................................................................................1
 4
     II.      FACTUAL BACKGROUND..........................................................................1
 5
     III.     LEGAL STANDARDS ...................................................................................2
 6
     IV.      ARGUMENT ...................................................................................................4
 7
              A.       Plaintiffs’ Have Article III Standing, Having Established Concrete
 8
                       and Particularized Injury Based on Challenged PWRs.........................4
 9
              B.       Plaintiffs Are Likely to Succeed on the Merits. ....................................7
10
                       1.        USDOL’s Failure to Consider Worker Survey Data is
11                               Arbitrary and Capricious.............................................................7
12                     2.        USDOL’s Interjection of the Hourly Guarantee into the
                                 Prevailing Wage Methodology Violates the APA. .....................9
13

14                               a.       USDOL failed to comply with the APA’s notice-and-
                                          comment requirements. ....................................................9
15
                                 b.       USDOL’s use of the hourly guarantee is arbitrary and
16                                        capricious. .......................................................................11
17                     3.        USDOL’s Disregard of Statistically Valid Data is Arbitrary
                                 and Capricious...........................................................................14
18

19            C.       The Relief Sought by the Workers is Appropriate and Necessary
                       to Prevent Harm...................................................................................15
20

21

22

23


      PLAINTIFFS’ REPLY ON MOTION FOR                                                      COLUMBIA LEGAL SERVICES
                                                                                            6 South Second Street, Suite 600
      PRELIMINARY INJUNCTION - ii                                                                       Yakima, WA 98901
                                                                                                            (509) 575-5593
       Case 1:20-cv-03241-SMJ                  ECF No. 32           filed 02/02/21         PageID.1893 Page 3 of 20




 1
                                              TABLE OF AUTHORITIES
 2
                                                                                                                         Page(s)
 3
      Federal Cases
 4
      Alfred L. Snapp & Son, Inc. v. Puerto Rico, ex rel., Barez,
 5       458 U.S. 592 (1982) ..............................................................................................5
 6 Am. Fed'n of Labor & Cong. of Indus. Organizations (AFL-CIO) v.
     Dole,
 7
     884 F.2d 597 (D.C. Cir. 1989) .............................................................................. 1
 8
   Arizona State Legislature v. Arizona Indep. Redistricting Comm'n,
 9    576 U.S. 787 (2015) ..............................................................................................7

10    Comite De Apoyo A Los Trabajadores Agricolas v. Solis,
        No. CIV.A 09-240, 2010 WL 3431761 (E.D. Pa. Aug. 30, 2010) ....................... 6
11
      Hernandez v. Sessions,
12      872 F.3d 976 (9th Cir. 2017) ............................................................................3, 4
13    Mendoza v. Perez,
        754 F.3d 1002 (D.C. Cir. 2014) ......................................................................6, 11
14
      O'Bannon v. Nat'l Collegiate Athletic Ass'n,
15
         802 F.3d 1049 (9th Cir. 2015) .............................................................................. 4
16
   Planned Parenthood v. U.S. Dep't of Health & Human Servs.,
17    946 F.3d 1100 (9th Cir. 2020) .............................................................................. 5

18    Sw. Ctr. for Biological Diversity v. U.S. Forestry Serv.,
        100 F.3d 1443 (9th Cir. 1996) .............................................................................. 2
19
      United States v. Students Challenging Regulatory Agency Procedures
20      (SCRAP),
        412 U.S. 669 (1973) ..............................................................................................4
21
      Zirkle Fruit Co. v. USDOL,
22
         1:19-CV-03180-SMJ, 2019 WL 7819802 (E.D. Wash. Sept. 11,
23       2019) .....................................................................................................................4

       PLAINTIFFS’ REPLY ON MOTION FOR                                                         COLUMBIA LEGAL SERVICES
                                                                                                6 South Second Street, Suite 600
       PRELIMINARY INJUNCTION - iii                                                                         Yakima, WA 98901
                                                                                                                (509) 575-5593
       Case 1:20-cv-03241-SMJ                ECF No. 32         filed 02/02/21        PageID.1894 Page 4 of 20




 1 Zirkle Fruit Co. v. USDOL,
      1:19-CV-03180-SMJ, 2020 WL 1917343 (E.D. Wash. Jan. 27,
 2
      2020) .....................................................................................................2, 3, 10, 11
 3
   Zirkle Fruit Co. v. USDOL,
 4    442 F. Supp. 3d 1366 (E.D. Wash. 2020) .................................................8, 10, 11

 5    Regulations

 6    75 Fed. Reg. 6884 (Feb. 12, 2010) ............................................................................ 2

 7    84 Fed. Reg. 36168 (Jul. 26, 2019) ..........................................................................11

 8    85 Fed. Reg. 70445 (Nov. 5, 2020)............................................................................ 2

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


       PLAINTIFFS’ REPLY ON MOTION FOR                                                   COLUMBIA LEGAL SERVICES
                                                                                          6 South Second Street, Suite 600
       PRELIMINARY INJUNCTION - iv                                                                    Yakima, WA 98901
                                                                                                          (509) 575-5593
     Case 1:20-cv-03241-SMJ         ECF No. 32   filed 02/02/21   PageID.1895 Page 5 of 20




 1                                    I.    INTRODUCTION
 2
           USDOL’s validation of prevailing wages in Washington’s tree fruit harvest
 3
     reducing prevailing piece-rates to $12 per hour is arbitrary and capricious.
 4
                              II.      FACTUAL BACKGROUND
 5
           USDOL justifies the reduction of higher prevailing piece-rate wages to the
 6

 7   state minimum wage asserting employers are predominantly paying hourly wages

 8   for harvest activities. ECF No. 23 at 2. In support of this alleged dramatic market
 9
     shift, is one declaration from a USDOL wage and hour investigator who alleges
10
     hourly rates are used for some tasks, see ECF No. 25 ¶ 4, which does not come
11
     close to countering the overwhelming documentation that farmworkers continue to
12
     perform tree fruit harvesting for piece-rate wages well in excess of the state
13

14   minimum wage. Accord Declaration of Victoria Ruddy ¶ 11; Declaration of Martin

15   Rios ¶¶ 4, 6-8; Second Supplemental Declaration of Arasele Bueno ¶ 2, Ex. 38 at
16
     6, ¶ 3, Ex. 39 at 16 & ¶ 4, Ex. 40 at 134-35, 290 & 294; ECF No. 4 ¶¶ 4, 7-8; ECF
17
     No. 5 ¶ 12; ECF No. 6-7 at 2; ECF No. 6-11 at 3; ECF No. 7 ¶¶ 14-15; ECF No. 14
18
     ¶¶ 36, 42-48; see also Am. Fed'n of Labor & Cong. of Indus. Organizations (AFL-
19
     CIO) v. Dole, 884 F.2d 597, 601-02 (D.C. Cir. 1989) (as far back as the Bracero
20

21   program USDOL recognized piece rates were used to incentivize labor such that

22   most workers earned in excess of hourly rates). USDOL’s assertion that prevailing
23
     piece-rate wages have not been almost entirely eliminated for tree fruit harvest is

     PLAINTIFFS’ REPLY TO MOTION FOR                                COLUMBIA LEGAL SERVICES
                                                                     6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - 1                                                  Yakima, WA 98901
                                                                                     (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 32    filed 02/02/21   PageID.1896 Page 6 of 20




 1   belied by the wages validated in which of 51 prevailing piece-rate wages for
 2
     harvest activities, only five remain. Second Supplemental Declaration of Rachael
 3
     Pashkowski, ¶¶ 2-3, Ex. 12; see infra n.4.
 4
           USDOL acknowledges its charge to ascertain “the prevailing wage being
 5
     paid on the open labor market.” See ECF No. 23 at 2. USDOL also recognizes
 6

 7   absent the influx of H-2A workers, market wages would increase, 75 Fed. Reg.

 8   6884, 6891 (Feb. 12, 2010), and that the prevailing wage is the last line of defense
 9
     against depression of market wages, as it safeguards wages in activities at which
10
     workers earn higher wages, see 85 Fed. Reg. 70445, 70450 (Nov. 5, 2020). Yet
11
     USDOL has deprived workers of the market wages it is mandated to protect.
12
                                 III.   LEGAL STANDARDS
13

14         It is appropriate for this Court to consider “extra-record” evidence the

15   Workers have provided under the APA standard of review. A court may consider
16
     “extra-record” evidence when doing so is “necessary to explain agency decisions.”
17
     Zirkle Fruit Co. v. USDOL, 1:19-CV-03180-SMJ, 2020 WL 1917343, at *2-3
18
     (E.D. Wash. Jan. 27, 2020) (citing Sw. Ctr. for Biological Diversity v. U.S.
19
     Forestry Serv., 100 F.3d 1443, 1450 (9th Cir. 1996)). As in Zirkle, it is appropriate
20

21   for this Court to consider “extra-record” evidence as necessary to determine

22

23


     PLAINTIFFS’ REPLY TO MOTION FOR                              COLUMBIA LEGAL SERVICES
                                                                   6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - 2                                                Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 32    filed 02/02/21   PageID.1897 Page 7 of 20




 1   whether the agency has considered all relevant factors and has explained its
 2
     decision. Id.
 3
           The Workers meet the preliminary injunction standard demonstrating that an
 4
     injunction is necessary. See ECF No. 19. The Workers seek injunctive relief that
 5
     preserves the status quo: a labor market in which harvest is paid at higher piece-
 6

 7   rate wages and farmworker wages are consistently rising.

 8         The rules governing the relief that may be granted by preliminary
           injunction are not “hard and fast rules, to be rigidly applied to every
 9
           case regardless of its peculiar facts,” because “[t]he infinite variety of
10         situations in which a court of equity may be called upon for
           interlocutory injunctive relief requires that the court have considerable
11         discretion in fashioning such relief.”

12   Hernandez v. Sessions, 872 F.3d 976, 999 (9th Cir. 2017) (citation omitted).
13
           Although the Ninth Circuit has recognized the controversial nature of its use
14
     of separate standards for prohibitory and mandatory injunctions, id. at 997, even if
15
     the relief the Workers are seeking can be characterized as a mandatory injunction,
16
     they meet that standard. Mandatory injunctions are permissible when: “extreme or
17

18   very serious damage will result that is not capable of compensation in damages,

19   and the merits of the case are not doubtful.” Id. at 999 (citation and quotation
20
     marks omitted). Here the decrease in farmworkers wages and shrinking
21
     opportunity for piece-rate harvest jobs will seriously harm families already living
22
     in poverty in a way that is not compensable in damages, and the merits of the case
23


     PLAINTIFFS’ REPLY TO MOTION FOR                              COLUMBIA LEGAL SERVICES
                                                                   6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - 3                                                Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 32    filed 02/02/21   PageID.1898 Page 8 of 20




 1   are not doubtful. See ECF No. 19 at 28-33. Moreover, as in Hernandez, the
 2
     injunction sought here is not “unprecedented relief.” 872 F.3d at 999. This Court
 3
     has enjoined the enforcement of prevailing wage rates and directed that the
 4
     difference be deposited into a trust account pending resolution. Zirkle Fruit Co. v.
 5
     USDOL, 1:19-CV-03180-SMJ, 2019 WL 7819802, at *10 (E.D. Wash. Sept. 11,
 6

 7   2019). The Workers here seek an order enjoining the enforcement of prevailing

 8   wage rates and directing USDOL to increase harvest wage rates for immediate
 9
     payment by all employers using the H-2A program, given the irreparable harm of a
10
     wage decrease, the extraordinary difficulty of finding farmworkers in the future,
11
     and the administrative burden of an escrow procedure for multiple employers.
12
                                      IV.     ARGUMENT
13

14      A. Plaintiffs’ Have Article III Standing, Having Established Concrete and
           Particularized Injury Based on Challenged PWRs.
15
           Both Plaintiff Torres Hernandez (Mr. Torres) and FUJ have standing to sue.
16
     An injury for purposes of standing need not be large nor precisely quantifiable.
17

18   United States v. Students Challenging Regulatory Agency Procedures (SCRAP),

19   412 U.S. 669, 689 n.14 (1973) (cited in O'Bannon v. Nat'l Collegiate Athletic
20
     Ass'n, 802 F.3d 1049, 1069 (9th Cir. 2015)). In fact, loss of opportunity is injury
21
     for purposes of standing. O'Bannon, 802 F.3d at 1069. This is a central precept of
22
     the “competitor standing” doctrine, which provides that when the challenged action
23


     PLAINTIFFS’ REPLY TO MOTION FOR                              COLUMBIA LEGAL SERVICES
                                                                   6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - 4                                                Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ       ECF No. 32    filed 02/02/21   PageID.1899 Page 9 of 20




 1   deprives the plaintiff of an opportunity, the plaintiff need not apply for an
 2
     opportunity that is not suited for him; instead, he must simply be ready to apply if a
 3
     suitable opportunity arises. See Planned Parenthood v. U.S. Dep't of Health &
 4
     Human Servs., 946 F.3d 1100, 1108–09 (9th Cir. 2020).
 5
           Mr. Torres’s injury in this case is the loss of opportunity in the job market as
 6

 7   a result of the depression of wages and working conditions caused by USDOL’s

 8   arbitrary prevailing wage findings. This is an injury to the precise interest the
 9
     H-2A statutory scheme is intended to protect—local workers’ wages and working
10
     conditions. Alfred L. Snapp & Son, Inc. v. Puerto Rico, ex rel., Barez, 458 U.S.
11
     592, 596 (1982). USDOL mischaracterizes Mr. Torres’s declaration testimony as
12
     stating that he does not intend to work for an H-2A employer this year. See ECF
13

14   No. 23 at 10 n.3. Instead, he states that he will be forced to prioritize his job search

15   away from H-2A employers because wages are now set at rates too low to support
16
     his family. See ECF No. 4 ¶¶ 14-15. His job search promises to be a challenge.
17
     With the elimination of piece rates for almost the entire cherry harvest this year,
18
     see ECF No. 21-1, the number of jobs that give him the opportunity to make more
19
     than $30 an hour is significantly reduced, see ECF No. 4 ¶ 8, especially given that
20

21   approximately 41,000 jobs in the state are controlled by the terms of H-2A

22

23


     PLAINTIFFS’ REPLY TO MOTION FOR                               COLUMBIA LEGAL SERVICES
                                                                    6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - 5                                                 Yakima, WA 98901
                                                                                    (509) 575-5593
     Case 1:20-cv-03241-SMJ         ECF No. 32   filed 02/02/21   PageID.1900 Page 10 of 20




 1   contracts, 1 and his home county—Yakima—has the most H-2A workers of any
 2
     county in the state. 2
 3
            This case is similar to Mendoza v. Perez, 754 F.3d 1002, 1015 (D.C. Cir.
 4
     2014), in which the D.C. Circuit held that local sheepherders not currently doing
 5
     sheepherding work had standing to challenge administrative guidance that changed
 6

 7   prevailing wages under the H-2A program because their injury was the loss of

 8   opportunity for jobs with acceptable wages and working conditions. The court
 9
     noted that the workers reasonably “conclude[d] that formally applying for jobs
10
     would be futile when they would not accept a job offering the prevailing wage and
11
     working conditions [depressed by the challenged guidance].” Id. at 1014; accord
12
     Comite De Apoyo A Los Trabajadores Agricolas v. Solis, No. CIV.A 09-240, 2010
13

14   WL 3431761, at *5 (E.D. Pa. Aug. 30, 2010) (farmworker union had standing to

15   challenge changes to H-2B rules where it alleged members competed with H-2B
16

17          1
                In 2020, Washington employers were certified for more than 27,000 H-2A
18   workers but needed more than 41,000 workers total—those additional 14,000 jobs
19
     were filled by the local workforce. See ECF No. 20 ¶ 6. For perspective, ESD
20
     reports that there are just under 100,000 workers in annual average employment in
21
     Washington agriculture. Second Supp. Bueno Decl. ¶ 5, Ex. 41.
22

23
            2
                Id. at ¶ 6, Ex. 42 at 360.

     PLAINTIFFS’ REPLY TO MOTION FOR                                COLUMBIA LEGAL SERVICES
                                                                     6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - 6                                                  Yakima, WA 98901
                                                                                     (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 32    filed 02/02/21   PageID.1901 Page 11 of 20




 1   workers and the challenged rules adversely affected their wages, working
 2
     conditions, and “ability to obtain and retain jobs.”).
 3
           Though a plaintiff’s injury needs only be “fairly traceable” to the challenged
 4
     action, Arizona State Legislature v. Arizona Indep. Redistricting Comm'n, 576 U.S.
 5
     787, 800 (2015), here, there is a direct causal connection between the new and
 6

 7   inaccurate prevailing wages and Mr. Torres’s lost opportunity. He knows from 35

 8   years of experience as a farmworker that he will not make nearly as much money
 9
     at a farm where cherry harvest is paid hourly, rather than by the piece. ECF No. 4
10
     ¶¶ 2, 14. Mr. Torres, and FUJ through him, have standing to bring this case.
11
        B. Plaintiffs Are Likely to Succeed on the Merits.
12
           1. USDOL’s Failure to Consider Worker Survey Data is Arbitrary and
13
              Capricious.
14
           ESD first began conducting the worker survey in 2016, in response to
15
     industry manipulation of the wage survey process. See ECF No. 14 ¶¶ 49-53; ECF
16
     No. 6-8; ECF No. 6-9; ECF No. 6-11 at 2. ESD has continued to conduct the
17

18   worker survey, with funding provided by USDOL, asserting that the survey is

19   conducted pursuant to Handbook 385, regulatory authority, and annual TEGLs. See
20
     ECF No. 6-31 at 4-5; ECF No. 6-32. Multiple TEGLs assert that worker surveys
21
     are “[u]sed to verify employer survey results.” ECF No. 6-1 at 16, 65, 78 & 92.
22
     The worker survey instrument itself states: “Your survey responses will help to
23


     PLAINTIFFS’ REPLY TO MOTION FOR                              COLUMBIA LEGAL SERVICES
                                                                   6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - 7                                                Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 32    filed 02/02/21   PageID.1902 Page 12 of 20




 1   identify wages and employment practices in Washington State. Your answers are
 2
     extremely important.” ECF No. 26-1 at 2 & 6.
 3
           This Court does not need to analyze the issue of whether the worker survey
 4
     has been “abolished” under the Paperwork Reduction Act (PRA) because here the
 5
     survey was actually conducted. See ECF No. 23 at 25; Zirkle Fruit Co. v. USDOL,
 6

 7   442 F. Supp. 3d 1366, 1376 (E.D. Wash. 2020) (finding ESD was not required to

 8   conduct in-person employer interviews which had not been conducted). The
 9
     worker survey overwhelmingly confirmed the continued prevailing practice in the
10
     Washington labor market of paying tree fruit harvest wages by the piece rate. ECF
11
     No. 6-32 at 3-4; see supra II.
12
           This Court should reject USDOL’s arguments attempting to discredit the
13

14   worker survey methodology. See ECF No. 23 at 27-32. USDOL had an obligation

15   to direct ESD to take corrective action to ensure the worker survey protected
16
     market wages if it believed the survey was inaccurate, but it failed it to do so.
17
     Contrary to USDOL’s assertion, three of the sample sizes meet Handbook
18
     requirements. See ECF No. 6-31 at 4 (an average of 10 percent of workers included
19
     in the sample must be interviewed); ECF No. 6-2 at 6 [I-116]; ECF No. 23 at 28
20

21   (Gala, Granny Smith and Honeycrisp samples meet 10% threshold of reported

22   workers); see also ECF No. 6-13 at 19 (Honeycrisp reported employment is 3,938
23
     and estimated employment is 30,166; not 5,249 and 36,131 as stated in ECF No.

     PLAINTIFFS’ REPLY TO MOTION FOR                              COLUMBIA LEGAL SERVICES
                                                                   6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - 8                                                Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 32   filed 02/02/21   PageID.1903 Page 13 of 20




 1   23 at 28). While ESD expressed some reservations related to surveying
 2
     unemployment insurance claimants, ESD noted the necessity of that limitation – to
 3
     obtain worker contact information – and concluded it had “received a robust
 4
     enough sample” to make reasonable comparisons. ECF No. 6-32 at 2. USDOL’s
 5
     effort to justify wholly disregarding the worker survey results, while ignoring
 6

 7   irregularities in the employer survey methodology, cannot be rationalized and

 8   therefore is arbitrary and capricious. See ECF No. 19 at 17-26; infra IV.B.2 & 3.3
 9
           2. USDOL’s Interjection of the Hourly Guarantee into the Prevailing
10            Wage Methodology Violates the APA.

11              a. USDOL failed to comply with the APA’s notice-and-comment
                   requirements.
12
           The hourly guarantee concept was first used in Washington State in 2016 at
13
     the request of the industry. ECF No. 6-3 at 5; see ECF No. 14 ¶ 58. When
14

15   advocates asked ESD to examine the use of this practice based on the catastrophic

16

17         3
               USDOL fails to refute that H-2A employers appear to have reported paying
18   less than the prevailing wage in the blueberry harvest and USDOL relied on those
19
     responses to publish a lower prevailing wage. See ECF No. 19 at 15-16; see also
20
     id. at 22 & ECF No. 21 ¶¶ 5-11 (no explanation of why employers reported paying
21
     an hourly guarantee below the state minimum wage to more than a third of Bosc
22

23   pear workers).

     PLAINTIFFS’ REPLY TO MOTION FOR                             COLUMBIA LEGAL SERVICES
                                                                  6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - 9                                               Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 32   filed 02/02/21   PageID.1904 Page 14 of 20




 1   results of the 2019 survey, ESD responded that it was following USDOL guidance
 2
     and would defer to USDOL’s determination. See ECF No. 6-6 at 2-3; ECF No. 6-4
 3
     at 2; ECF No. 6-3 at 3-7.
 4
           The Handbook does not include the hourly guarantee in the wage-finding
 5
     process. See ECF No. 6-2 at 6-8 (Section I.C.3. – Prevailing Wage Rate Findings)
 6

 7   [I-116-118]. In contrast, the Handbook’s wage-finding process details the special

 8   procedures for base rate-bonus combinations. Id. at 7-8 [I-117-118]. There are no
 9
     similar instructions for an “hourly guarantee.” See id. USDOL does not identify
10
     any TEGL or other written policy defining the hourly guarantee concept or
11
     describing its use. USDOL also does not clarify whether an hourly guarantee is a
12
     statutorily required minimum or must be a rate that exceeds statutory minimums.
13

14   See ECF No. 23 at 13.

15         Unlike in Zirkle, where this Court concluded USDOL was permitted to alter
16
     the Handbook’s requirement for in-person employer interviews which was
17
     announced through changes in ETA-232 forms and through multiple TEGLs, the
18
     hourly guarantee concept was never included in the Handbook’s wage finding
19
     process nor clarified through TEGLs. See 442 F. Supp. 3d at 1376. USDOL’s PRA
20

21   statement merely announces that it was adding instructions to “reduce the need to

22   refer to the ETA Handbook 385 and to make locating the prevailing wage setting
23
     methodology easier for SWA staff.” ECF No. 24-5 at 4; see also ECF No. 24-4 at 5

     PLAINTIFFS’ REPLY TO MOTION FOR                             COLUMBIA LEGAL SERVICES
                                                                  6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - 10                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ     ECF No. 32    filed 02/02/21   PageID.1905 Page 15 of 20




 1   § 3 & 6 § 4 (form restates Handbook language and does not change the wage-
 2
     finding section). USDOL never announced it was making a substantive change in
 3
     the wage finding process. See id. As in Mendoza v. Perez, 754 F.3d 1002, 1024-25
 4
     (D.C. Cir. 2014), substantive changes in prevailing wage methodology which have
 5
     the effect of eliminating wage protections must be made subject to rulemaking. See
 6

 7   also 84 Fed. Reg. 36168, 36171 (Jul. 26, 2019) (proposed rule changing prevailing

 8   wage methodologies). The only change USDOL ever announced was moving the
 9
     instructions from the Handbook to the form; a change not equivalent to interjecting
10
     the hourly guarantee into the wage-finding process.
11
              b. USDOL’s use of the hourly guarantee is arbitrary and capricious.
12
           Moreover, as in Zirkle, even if USDOL was not required to engage in
13

14   rulemaking, its use of the hourly guarantee is arbitrary and capricious as the

15   change is both irrational and unannounced. See 442 F. Supp. 3d at 1376-77. Unlike
16
     the changes made to the employer survey in Zirkle, USDOL is unable to point to
17
     any guidance defining the concept. ESD explained that it was waiting for guidance
18
     from USDOL, but there is no evidence in the record that any such guidance was
19
     provided. ECF No. 6-6 at 2.
20

21         In addition, USDOL’s failure to define “hourly guarantee” impugns all of

22   the employer responses. USDOL argues that hourly guarantees are obviously in
23
     use based on employer reporting, but that conclusion is specious given that neither

     PLAINTIFFS’ REPLY TO MOTION FOR                             COLUMBIA LEGAL SERVICES
                                                                  6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - 11                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ       ECF No. 32   filed 02/02/21   PageID.1906 Page 16 of 20




 1   the survey respondents nor USDOL knew what “hourly guarantee” meant. See
 2
     ECF No. 6-5 at 8, 10, 12, 14, 17-18; ECF No. 23 at 17-18. 4 For example, if an
 3
     hourly guarantee is simply the statutory minimum wage, there is no basis to
 4
     distinguish wage rates with an hourly guarantee and those without, as the same
 5
     minimums apply to all. In addition, while USDOL contends it can distinguish H-
 6

 7   2A employer survey respondents, it does not demonstrate that the range of hourly

 8   guarantees reported were in fact above statutorily required minimums for the
 9
     reporting employers. See ECF No. 23 at 17-18.
10
           For these very reasons, when Plaintiffs demonstrated the impact of the
11
     hourly guarantee on piece-rate wages, they treated all hourly guarantees at or
12
     below the AEWR as piece-rates without an hourly guarantee and concluded that
13

14

15

16
           4
               Plaintiffs maintain that hourly guarantees which exceed statutory

17   minimums are not in common usage and would have the counter effect of limiting
18   high productivity incentivized by piece rates. See ECF No. 19 n.6; ECF No. 4 ¶ 7;
19
     ECF No. 5 ¶ 14; Ruddy Decl. ¶ 12. The Walum declaration states she has seen
20
     “instances” of non-H-2A employers using an hourly guarantee of the AEWR or
21
     higher. ECF No. 25 ¶ 5. Review of ETA-232 data provided shows 86-100% of
22

23   employers report hourly guarantees at or below the AEWR. ECF No. 21 ¶¶ 7 &10.

     PLAINTIFFS’ REPLY TO MOTION FOR                              COLUMBIA LEGAL SERVICES
                                                                   6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - 12                                               Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 32    filed 02/02/21   PageID.1907 Page 17 of 20




 1   three harvest activities—berries, Skeena cherries, and Yellow cherries—would
 2
     have resulted in a prevailing piece-rate wage. ECF No. 21 ¶ 6.
 3
           USDOL’s contention that only hourly guarantees at or below the state
 4
     minimum wage should be treated the same as piece rates without an hourly
 5
     guarantee is flawed for two reasons. See ECF No. 23 at 22-23. First, H-2A
 6

 7   employers offering an hourly guarantee of the AEWR are simply offering the

 8   hourly rate required of all H-2A employers. Second, unless USDOL provides
 9
     analysis distinguishing H-2A and non-H-2A employers (which USDOL has not
10
     done), it is not possible to determine whether an hourly guarantee reported exceeds
11
     a required statutory minimum and therefore should be treated differently than a
12
     piece rate without an hourly guarantee.
13

14         USDOL also cannot dismiss so easily the evidence of employer

15   manipulation of the survey. The Workers have described a concerning pattern of
16
     conduct, from ESD-documented survey manipulation in 2015, to advocacy to
17
     insert the hourly guarantee concept in 2016, to ongoing efforts to eliminate
18
     prevailing piece-rate wages in 2017, and culminating with the recent statement that
19
     piece rates should not be used to set wage rates for the H-2A program (when
20

21   higher paying prevailing piece-rate wages are in fact mandated by law). ECF No.

22   14 ¶¶ 50-52, 56, 61-66; ECF No. 6-8; ECF No. 6-9; ECF No. 6-11; ECF No. 20-2
23
     at 4; see also supra n.4.

     PLAINTIFFS’ REPLY TO MOTION FOR                              COLUMBIA LEGAL SERVICES
                                                                   6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - 13                                               Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ     ECF No. 32    filed 02/02/21   PageID.1908 Page 18 of 20




 1         Finally, the suggestion that recent advocacy on behalf of farmworkers
 2
     justifies the reduction of piece-rate wages to the hourly minimum wage is not
 3
     supported. See ECF No. 23 at 24. USDOL has a statutory duty to protect market
 4
     wages. Government sources document continued increases in farmworker wages—
 5
     not the marked decrease that would accompany abandonment of all piece rates. See
 6

 7   ECF No. 7 ¶¶ 4-13. The articles cited do not support the contention that many

 8   employers have switched to a straight hourly wage. See ECF No. 26-2 at 3
 9
     (opining Carranza decision may lead to changes in the piece-rate system); ECF
10
     No. 26-3 at 2 (contending Carranza decision will make it difficult to use the piece-
11
     rate pay system).
12
           3. USDOL’s Disregard of Statistically Valid Data is Arbitrary and
13
              Capricious.
14
           After Plaintiffs filed their preliminary injunction brief, USDOL validated
15
     additional prevailing wages with no explanation as to why these had not been
16
     previously calculated. ECF No. 23 at 16; ECF No. 23-1 at 2. Additional apple
17

18   harvesting rates were also published at $12 per hour. Id. Notably, two additional

19   rates for apple thinning were published at $15.00 per hour in contrast to the
20
     commonly understood practice of harvest wages generally exceeding wages for
21
     other activities like pruning and thinning. See ECF No. 6-3 at 5. USDOL does not
22
     refute that it has discretion to calculate additional prevailing wages where
23


     PLAINTIFFS’ REPLY TO MOTION FOR                             COLUMBIA LEGAL SERVICES
                                                                  6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - 14                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ     ECF No. 32   filed 02/02/21   PageID.1909 Page 19 of 20




 1   thresholds varied a few percentage points from the handbook “guidelines.” See
 2
     ECF No. 14 at 24-26; ECF No. 6-11 at 2 & 4. Even USDOL does not view the
 3
     thresholds as necessary, as USDOL’s final rule, since withdrawn by the Biden
 4
     administration, would have dramatically lowered sample sizes. See Second Supp.
 5
     Bueno Decl. ¶ 7; https://www.dol.gov/sites/dolgov/files/ETA/oflc/pdfs/H-2A-
 6

 7   2020-final-rule-1_8_2021-Clean-with-disclaimer.pdf at 121.

 8      C. The Relief Sought by the Workers is Appropriate and Necessary to
           Prevent Harm.
 9
           The workers ask the Court not simply to revert to the previous prevailing
10

11   wages, but to order wage rates that would account for the reliable 5% increase in

12   wages seen each year. USDOL itself asserts that use of wage data from earlier
13
     years would result in inaccurate wage determinations as annual surveys are
14
     intended to provide USDOL “current labor market information” necessary to
15
     ensure there is no adverse effect on local workers’ wages and working conditions
16
     pursuant to their statutory mandate. ECF No 24-5 at 8.
17

18         For the foregoing reasons, the Court should grant the preliminary injunction

19   requested by Plaintiffs.
20

21

22

23


     PLAINTIFFS’ REPLY TO MOTION FOR                            COLUMBIA LEGAL SERVICES
                                                                 6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - 15                                             Yakima, WA 98901
                                                                                 (509) 575-5593
     Case 1:20-cv-03241-SMJ   ECF No. 32     filed 02/02/21   PageID.1910 Page 20 of 20




 1   DATED this 2nd day of February, 2021.
 2
     COLUMBIA LEGAL SERVICES                   BARNARD IGLITZIN & LAVITT
 3                                             LLP

 4   s/Lori Jordan Isley                       s/Kathleen Phair Barnard
     Lori Jordan Isley, WSBA #21724            Kathleen Phair Barnard, WSBA #17896
 5   Blanca E. Rodriguez, WSBA #27745          Attorney for Plaintiff Familias Unidas
     Andrea Schmitt, WSBA # 39759              por la Justicia
 6
     Hannah Woerner, WSBA #53383               18 West Mercer Street, Ste. 400
 7   Attorneys for Plaintiffs                  Seattle, WA 98119-3971
     6 South 2nd Street, Suite 600             Phone: (206) 285-2828
 8   Yakima, WA 98901                          Fax: (206) 378-4132 (fax)
     Phone: (509) 575-5593, x. 217             E-mail: barnard@workerlaw.com
 9
     Fax: (509) 575-4404
10   E-mail: lori.isley@columbialegal.org;
     blanca.rodriguez@columbialegal.org;
11   andrea.schmitt@columbialegal.org;
     hannah.woerner@columbialegal.org
12

13

14

15

16

17

18

19

20

21

22

23


     PLAINTIFFS’ REPLY TO MOTION FOR                            COLUMBIA LEGAL SERVICES
                                                                 6 South Second Street, Suite 600
     PRELIMINARY INJUNCTION - 16                                             Yakima, WA 98901
                                                                                 (509) 575-5593
